Filed 11/13/20                                    Case 20-23726                                                   Doc 98



             1   5
                 LAW OFFICES OF GABRIEL LIBERMAN, APC
             2   Gabriel E. Liberman, SBN 303010
                 1545 River Park Drive, Suite 530
             3   Sacramento, California 95815
                 Telephone: (916) 485-1111
             4   E-mail: Gabe@4851111.com
             5   Attorney for Debtor AME Zion Western Episcopal
                 District
             6

             7
                                           UNITED STATES BANKRUPTCY COURT
             8                               EASTERN DISTRICT OF CALIFORNIA
             9                                     SACRAMENTO DIVISION
            10
                 In Re:                                               Case No. 2020-23726-A-11
            11
                                                                      DCN: GEL-6
            12
                 AME ZION WESTERN EPISCOPAL                           Date:     November 23, 2020
            13   DISTRICT, a California corporation                   Time:     1:30 p.m.
                                                                      Location: 501 I Street, 7th floor,
            14                                                                  Courtroom 28;
                 FEIN: XX-XXXXXXX,
                                                                                Sacramento, CA
            15
                                   Debtor.
            16                                                        Judge:      Honorable Fredrick E. Clement

            17                 MOTION FOR ORDER EXTENDING EXCLUSIVITY PERIOD
            18

            19
                          AME ZION WESTERN EPISCOPAL DISTRICT, A California corporation, the debtor in
            20
                 possession in the above-referenced case (“Debtor”), files this motion (the “Motion”) for entry of
            21
                 an order extending by two months the exclusive period of time during which only the Debtor may
            22
                 file a plan of reorganization. The Debtor seeks an extension of the exclusive period for the Debtor
            23

            24   to file a plan of reorganization from November 27 to January 26, 2021. This Motion is based on

            25   the memorandum of points and authorities below, the Declaration of Lewis Clinton in Support of
            26   this Motion, the pleadings and papers on file in this case, and such other evidence and argument as
            27
                 may be submitted before or during the hearing on this Motion.
            28


                                                                -1-
Filed 11/13/20                                     Case 20-23726                                                  Doc 98



             1                                       REQUEST FOR RELIEF
             2          By this Motion, the Debtor requests the Court to enter an order:
             3
                                    a. Extending the exclusive period for the Debtor to file a plan of reorganization
             4
                 to January 26, 2021; and
             5
                                    b. For such other relief as is just and proper.
             6

             7                                            JURISDICTION

             8          This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334. This

             9   is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory basis for relief is 11 U.S.C.
            10
                 § 1121(d).
            11
                               BACKGROUND AND FACTS IN SUPPORT OF THE MOTION
            12

            13      1. On July 30, 2020 Debtor filed its voluntary petition for relief under Chapter 11 of

            14   the Bankruptcy Code, thereby commencing its bankruptcy case (the “Chapter 11 Case”).

            15      2. Pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code, Debtor intends to

            16   continue operating its business as debtor-in-possession.

            17      3. No request has been made for the appointment of a trustee or examiner, and no official

            18   committees have been established in the Chapter 11 Case.

            19      4. The current deadline to file a plan prior to the expiration of the exclusivity period is

            20   November 27, 2020.

            21      5. Following the initial status conference hearing, by order of this Court, docket no. 47, the

            22   Court set the deadline for Debtor to file its plan by December 14, 2020.

            23      6. The Debtor expects to have the Plan on file by the December 14th deadline.

            24
                                                      LEGAL ARGUMENT
            25

            26      A. Legal Standard

            27      Section 1121(b) of the Bankruptcy Code provides that a debtor has the exclusive right to
            28   file a plan of reorganization for an initial period of 120 days after commencement of its Chapter

                                                                 -2-
Filed 11/13/20                                     Case 20-23726                                                    Doc 98



             1   11 case. See 11 U.S.C. § 1121(b).
             2   Section 1121(d)(1) of the Bankruptcy Code provides:
             3
                                Subject to paragraph (2), on request of a party in interest made
             4                  within the respective periods specified in subsections (b) and (c) of
                                this section and after notice and a hearing, the court may for cause
             5                  reduce or increase the 120-day period or the 180-day period
                                referred to in this section.
             6

             7   11 U.S.C. § 1121(d)(1). Bankruptcy Code section 1121(d)(2) provides that any such extension

             8   cannot extend beyond 18 months after the Petition Date for the 120-day period. The relief

             9   requested by the Debtor in this Motion does not exceed these restrictions.
            10
                        The exclusive periods under Bankruptcy Code section 1121 are intended to afford a debtor
            11
                 a meaningful opportunity to develop and confirm a consensual plan of reorganization. See In re
            12
                 Ames Dep’t Stores, Inc., 1991 U.S. Dist. LEXIS 17074, at *8, 1991 WL 259036, at *3 (S.D.N.Y.
            13
                 Nov. 25, 1991) (“The purpose of the Bankruptcy Code’s exclusivity period is to allow the debtor
            14

            15   flexibility to negotiate with its creditors.”). The Bankruptcy Code does not define “cause” for an

            16   extension of the exclusivity periods. However, the legislative history of section 1121(d) indicates
            17   that the initial 120-day period established by section 1121(b) merely represents a baseline from
            18
                 which bankruptcy courts are free to deviate, particularly in complex cases such as that of the
            19
                 Debtor:
            20
                                The court is given the power . . . to increase or reduce the 120-day
            21                  period depending on the circumstances of the case. For example, if
            22                  an unusually large company were to seek reorganization under
                                chapter 11, the court would probably need to extend the time in
            23                  order to allow the debtor to reach an agreement.

            24   H.R. Rep. No. 95, 95th Cong., 1st Sess. 232 (1977).
            25          Courts have developed a list of several factors to consider in determining whether a debtor
            26
                 has had an adequate opportunity to negotiate a Chapter 11 plan and thus whether cause exists to
            27
                 extend the exclusive periods under Bankruptcy Code section 1121(d). Those factors are:
            28


                                                                 -3-
Filed 11/13/20                                     Case 20-23726                                                     Doc 98



             1              a. the size and complexity of the case;
                            b. the necessity for sufficient time to permit the debtor to negotiate a plan of
             2
                               reorganization and prepare adequate information;
             3              c. the existence of good faith progress toward reorganization;
                            d. the fact that the debtor is paying its bills as they become due;
             4
                            e. whether the debtor has demonstrated reasonable prospects for filing a viable plan;
             5              f. whether the debtor has made progress in negotiations with its creditors;
                            g. the amount of time which has elapsed in the case;
             6
                            h. whether the debtor is seeking an extension of exclusivity in order to pressure
             7                 creditors to submit to the debtor’s reorganization demands; and
                            i. whether an unresolved contingency exists.
             8

             9   In re Adelphia Communications Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006).
            10           Although a court need not find the existence of each and every one of these factors to
            11
                 justify an extension of the Exclusive Periods, taken as a whole, these factors favor granting the
            12
                 Debtor its requested extension of the Exclusive Periods.
            13
                    B. Cause Exists to Extend the Exclusive Periods
            14

            15           Factor 1: Size and Complexity of the Case

            16      While the Debtor’s case is not large in terms of operations, it is large in terms of the
            17
                 amount of secured debt that is being restructured. The secured debt exceeds $26 million spread
            18
                 over thirteen properties with various creditors securing the properties.
            19
                         Factors 3, 5: Good Faith Progress Toward Reorganization; Prospects of Filing a Viable
            20
                 Plan.
            21
                         Debtor has been actively prosecuting this case, as it has requested court approval on the
            22
                 employment of Marcus & Millichap as its real estate consultant and broker, pending as of filing
            23
                 of this Motion and has been in discussions with a DIP facility to assist in funding. Debtor is also
            24

            25   actively pursuing the employment of a Chief Restructuring Officer to assist in the reorganization.

            26           Factor 7: Amount of Time that Has Elapsed in the Case
            27           This is the first request for an extension of the exclusive periods, which comes just under
            28
                 four months after the commencement of the Debtor’s bankruptcy case. Further, this request for an

                                                                 -4-
Filed 11/13/20                                      Case 20-23726                                                      Doc 98



             1   extension of the exclusive period is more procedural in nature, as the Court has set a deadline for
             2   Debtor to file a Plan by December 14, 2020 of which Debtor intends on complying with.
             3
                          Factor 8: No Pressure on Creditors
             4
                          This is not a case in which the Debtor is seeking to extend the exclusive periods in order
             5
                 to maintain leverage over a group of creditors whose interests are being harmed by the chapter 11
             6

             7   case. The Debtor needs additional time to finalize its DIP financing which would be critical to the

             8   Plan’s success.

             9            Factor 9: Unresolved Contingency
            10
                          The success of the Debtor’s proposed Plan likely will be affected by the post-petition
            11
                 financing its finalizing. Having the additional time to finalize the financing is necessary to the filing
            12
                 of a Plan. This factor also favors the requested short extension.
            13
                                                            CONCLUSION
            14

            15            For all the foregoing reasons, the Debtor respectfully requests that the Court enter its

            16   order:
            17       1. Extending the exclusive period for the Debtor to file a plan of reorganization to
            18
                 January 26, 2021; and
            19
                     2. For such other relief as is just and proper.
            20

            21
                 Dated: November 13, 2020
            22
                                                                 LAW OFFICES OF GABRIEL E. LIBERMAN, APC
            23
                                                                 By:   /s/ Gabriel E. Liberman
            24                                                           Gabriel E. Liberman
                                                                         Attorney for AME ZION WESTERN
            25                                                           EPISCOPAL DISTRICT

            26

            27

            28


                                                                   -5-
